Title: To James Madison from William Riggin, 10 April 1803
From: Riggin, William
To: Madison, James


					
						Sir
						Trieste 10th. April 1803
					
					I had the honor of addressing you on the 30 Ulto. a copy of which is annexed.
					My private affairs requiring my presence in America for a short time I purpose departing in the course 

of this month on my journey, and have appointed to act as Pro Consul during my absence Mr. Swinton C. Holland 

a gentleman who has been in America and is acquainted with the Laws of the United States.  I hope this will meet 

the approbation of the President.
					For some months we have not had an American Vessel at this Port.  I have the honor to be with perfect 

respect Sir Your very Obdt. & hbl Servt.
					
						Will. Riggin
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
